Case 8:18-cv-01644-VAP-KES Document 63 Filed 03/22/19 Page 1 of 1 Page ID #:1822



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES – GENERAL

   Case No.       SA 18-cv-01644 VAP (KESx)                            Date 3/22/2019
   Title In Re Eagan Avenatti, LLP



   Present: The Honorable KAREN E. SCOTT, UNITED STATES MAGISTRATE JUDGE


                 Beatrice Herrera                                 Myra Ponce/Lisa Gonzalez
                  Deputy Clerk                                         Court Reporter


   Attorney Present for Judgment Creditor                  Attorney Present for Judgment Debtor
                 Andrew Stolper
                                                                      Ronald S. Hodges
                  Jason Frank

   Proceedings:      JUDGMENT DEBTOR EXAM




          Matter called. Counsel for the respective parties are present as referenced above. Court
  sets preliminary schedule. Judgment debtor sworn and examined off the record.

          Matter re-called and further judgment debtor examination conducted on the record.

          IT IS SO ORDERED.




                                                                                              4 : 20
   Page 1 of 1                          CIVIL MINUTES – GENERAL
                                                                          Initials of Deputy Clerk: BH
